 
SECURITIES PURCHASE
 
AGREEMENT
 
Dated as of July [___], 2009
 
by and among
 
GENTA INCORPORATED
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A

 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT dated as of July [___], 2009 (this
“Agreement”) by and among Genta Incorporated, a Delaware corporation (the
“Company”), and each of the purchasers of the unsecured subordinated convertible
promissory note and shares of common stock of the Company whose names are set
forth on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).
 
The parties hereto agree as follows:


ARTICLE 1
 
PURCHASE AND SALE OF NOTES
 
1.1         Purchase and Sale of Notes and Common Stock. 
 
(a)           Upon the following terms and conditions, the Company shall issue
and sell to the Purchasers, and the Purchasers shall purchase from the Company,
units (each, a “Unit”), in an aggregate amount equal to $10,000,000, consisting
of (i) 8.00% unsecured subordinated convertible promissory notes in the
aggregate principal amount of $7,000,000, convertible into shares of Common
Stock (as defined below), in substantially the form attached hereto as Exhibit B
(the “Notes”), and (ii) shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), in an aggregate amount of $3,000,000, at a price
per share equal to 25% of the VWAP (as defined below) for the five Trading Days
(as defined below) immediately preceding each Closing, subject to a minimum
price per share of $0.002 (which price is set before the reverse stock split
announced by the Company in June of 2009 and shall be adjusted to reflect such
stock split) (the “Per Share Purchase Price”).  The Per Share Purchase Price for
the First Closing shall be $0.002.  At each Closing (as defined below), the
Company shall deliver to each Purchaser  (i) a Note in the principal amount
equal to 70%  of the portion of the Purchase Price paid by such Purchaser for
such Unit and (ii) shares of Common Stock, the purchase price of which  equals
30% of the portion of the Purchase Price paid by such Purchaser for such Unit.
 
(b)           The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Regulation D (“Regulation D”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder.  For
purposes of this Section 1.1, “VWAP” means, for any date, (i) the volume
weighted average price of the Common Stock for such date on the principal
Trading Market for the Common Stock as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(ii) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iii) in all other cases, the fair market value of
a share of Common Stock as determined by an independent appraiser selected in
good faith by the Purchaser and reasonably acceptable to the Company.

 
 

--------------------------------------------------------------------------------

 
 
1.2         Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Securities (as defined below) for an
aggregate purchase price of $10,000,000 (the “Purchase Price”). At each Closing
(as defined below) under this Agreement, each Purchaser shall deliver the
applicable portion of the Purchase Price by wire transfer of immediately
available funds to the Company.
 
(a)           The first Closing under this Agreement (the “First Closing”) shall
take place on or before July 6, 2009 (the “First Closing Date”), provided, that
all of the conditions set forth in Article IV hereof and applicable to the First
Closing have been fulfilled or waived in accordance herewith. The Closing shall
take place at the offices of Tang Capital Partners LP (the “Lead Purchaser”),
4401 Eastgate Mall, First Floor, San Diego, CA 92121 at 1:00 p.m. Pacific
Standard Time, or at such other time and place as the parties may
agree.  Subject to the terms and conditions of this Agreement, at the First
Closing the Purchasers shall purchase and the Company shall issue and deliver or
cause to be delivered to each Purchaser Securities for the applicable amounts
set forth opposite the name of such Purchaser on Exhibit A hereto.
 
(b)           At an additional closing (the “Additional Closing”, and along with
the First Closing, each a “Closing”), which shall occur on August 6, 2009 or at
such other time at which the Company and the Purchasers shall mutually agree,
the Purchasers shall purchase, and the Company shall issue, additional Notes and
shares of Common Stock in the amount set forth opposite such Purchaser’s name on
Exhibit A; provided, however, that if the Additional Closing does not occur
prior to the Expiration Date, such Additional Closing shall be automatically
terminated and neither the Purchasers nor the Company shall have the right to
such Additional Closing.  The issuance of such additional Securities at the
Additional Closing, shall be made on the terms and conditions set forth in this
Agreement, and the representations and warranties of the Company set forth in
Article 2 and the representations and warranties of the Purchasers in Article 3
hereof shall speak as of the date of such Additional Closing. Any Notes, shares
of Common Stock and Warrants issued pursuant to this Section 1.3 shall be deemed
to be “Notes,” “Common Stock,” and “Warrants” for all purposes under this
Agreement.  For purposes of this Agreement, “Expiration Date” shall mean the
date the Company consummates a public offering and issues registered Notes and
registered shares of Common Stock pursuant to the S-1 registration statement
(File No. 333-153278) in an aggregate amount of at least $7,000,000.  
 
1.3         Conversion Shares.  On and after the Closing Date, the Company shall
at all times reserve (and hereby covenants to continue to reserve), free of
preemptive rights and other similar contractual rights, a number of its
authorized but unissued shares of Common Stock equal to 125% of the aggregate
number of shares of Common Stock then issuable upon conversion or exercise of or
otherwise in respect of the Notes (including any Notes issued in payment of
interest thereunder) and Warrants. Any shares of Common Stock issuable upon
conversion or otherwise in respect of the Notes or exercise of the Warrants are
herein referred to as the “Conversion Shares”.  The Notes, the Common Stock and
the Warrants are sometimes collectively referred to herein as the “Securities”.

 
3.

--------------------------------------------------------------------------------

 

1.4         Warrants.  At each Closing, the Company shall issue to each
purchaser a two-year warrant to purchase a number of shares of Common Stock,
equal to 25% of the number of shares of Common Stock underlying the principal
amount of the Notes purchased at each Closing, the exercise price of which is
equal to $0.02 per share, substantially in the form attached hereto as Exhibit
C.  For purposes of clarity, Warrants shall only be issued with respect to the
principal amount for the Notes purchased pursuant to this Agreement and shall
not be issued with respect to any convertible notes issued as interest payments
for the Notes issued pursuant to this Agreement.
 
1.5         Acknowledgment. Notwithstanding that the Company has filed an
amendment to its certificate of incorporation effecting a reverse stock split
under Delaware law, the Purchasers and the Company acknowledge and agree that
the terms and conditions set forth in this Agreement and the other Transaction
Documents, including, but not limited to, the Per Share Purchase Price and the
Conversion Price set forth in the Note, are pre-reverse stock split terms and do
not reflect a reverse stock split that is contemplated to be effected for
trading purposes on the OTC Bulletin Board following the First Closing.  The
reverse stock split shall be applied to the Per Share Purchase Price, the
Conversion Price in the Note, the minimum Per Share Purchase Price and all other
terms of this agreement as of the effectiveness of such reverse stock split.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1         Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of each Closing Date (except as
set forth in the Public Filings (as defined below) or on the Schedule of
Exceptions attached hereto with each numbered Schedule corresponding to the
section number herein), as follows:
 
(a)           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company does not have any direct or indirect
Subsidiaries (as defined in Section 2.1(g)) or own securities of any kind in any
other entity except as set forth on Schedule 2.1(g) hereto. The Company and each
such Subsidiary (as defined in Section 2.1(g)) is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and its Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement or any of the Transaction Documents in any
material respect.

 
4.

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement. Each of the Company and its
Subsidiaries (as applicable) has the requisite corporate power and authority to
enter into and perform this Agreement, the Notes, the Warrants, the Officer’s
Certificate to be delivered by the Company, dated as of the Closing Date,
substantially in the form of Exhibit D attached hereto (the “Officer’s
Certificate”) (collectively, the “Transaction Documents”) and to issue and sell
the Securities in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and each Subsidiary of
the Company party thereto and the consummation by it of the transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate action, and, except as set forth on Schedule 2.1(b), no further
consent or authorization of the Company, any Subsidiary or their respective
Boards of Directors or stockholders is required. When executed and delivered by
the Company and each Subsidiary of the Company party thereto, each of the
Transaction Documents shall constitute a valid and binding obligation of the
Company and each Subsidiary, as applicable, enforceable against the Company and
each Subsidiary, as applicable, in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
(c)           Capitalization. The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the Closing Date is set
forth on Schedule 2.1(c) hereto. All of the outstanding shares of the Common
Stock and any other outstanding security of the Company have been duly and
validly authorized. Except as set forth in this Agreement, the Public Filings
(as defined in Section 2.1(f)) or as set forth on Schedule 2.1(c) hereto, no
shares of Common Stock or any other security of the Company are entitled to
preemptive rights or registration rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Furthermore, except as set forth in this Agreement
and as set forth on Schedule 2.1(c) hereto, there are no equity plans,
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities. Except as set
forth on Schedule 2.1(c), the Company is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Company. The Company has not made any
representations regarding equity incentives to any officer, employee, director
or consultant that are not disclosed in the Public Filings.
 
(d)           Issuance of Securities.  The Securities to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Securities shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind.  When the Conversion Shares are issued in
accordance with the terms of this Agreement and as set forth in the Notes, such
shares will be duly authorized by all necessary corporate action and validly
issued and outstanding, fully paid and nonassessable, free and clear of all
liens, encumbrances and rights of refusal of any kind and the holders shall be
entitled to all rights accorded to a holder of Common Stock.
 
 
5.

--------------------------------------------------------------------------------

 
 
(e)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries (as applicable), the
performance by the Company of its obligations under the Notes and Warrants, and
the consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby, and the issuance of the Securities as
contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Certificate of Incorporation (the “Certificate”) or
Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary’s comparable
charter documents, subject to the filing of an amendment to the Certificate to
increase the authorized shares, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries are bound or
affected, or (iv) create or impose a lien, mortgage, security interest, charge
or encumbrance of any nature on any property or asset of the Company or its
Subsidiaries under any agreement or any commitment to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or by which any of their respective properties or assets
are bound, except, in the case of clause (ii), for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries is required under federal, state,
foreign or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents, issue and sell the Securities in accordance
with the terms hereof (other than the filing of a Form D pursuant to Regulation
D and counterpart filings under applicable state securities laws, rules or
regulations). The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity.
 
(f)           Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities Exchange Commission (“SEC”)
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the “Commission Documents”). At the times of their respective filings, the Form
10-K for the fiscal year ended December 31, 2008 (the “Form 10-K”, and together
with any other report, schedule, form, statement or other document filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act
subsequent to the filing of the Form 10-K and prior to the date of this
Agreement, the “Public Filings”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-K did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
6.

--------------------------------------------------------------------------------

 
 
(g)           Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth on
Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(g) hereto. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary. None of the Subsidiaries owns
any assets or conduct any operations.
 
(h)           No Material Adverse Change. Since December 31, 2008, the Company
has not experienced or suffered any Material Adverse Effect, except as disclosed
on Schedule 2.1(h) hereto.
 
(i)           No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i)
hereto, neither the Company nor any of its Subsidiaries has incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.
 
 
7.

--------------------------------------------------------------------------------

 

(j)           No Undisclosed Events or Circumstances. Since December 31, 2008,
except as disclosed on Schedule 2.1(j) hereto, no event or circumstance has
occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k)           Indebtedness. Schedule 2.1(k) hereto sets forth as of the Closing
Date all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” shall include, without limitation,
(a) any liabilities for borrowed money or other amounts owed, (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) all leases required to
be capitalized in accordance with GAAP. Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.
 
(l)           Title to Assets. Each of the Company and the Subsidiaries has good
and valid title to all of its real and personal property reflected in the Public
Filings, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect. Any leases of the Company and each of its Subsidiaries are valid
and subsisting and in full force and effect.
 
(m)           Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Public Filings or on Schedule 2.1(m) hereto, there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company, any Subsidiary or any of their respective
properties or assets, which individually or in the aggregate, would reasonably
be expected, if adversely determined, to have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(n)           Compliance with Law. The Company and its Subsidiaries have been
and are presently conducting their respective businesses in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
8.

--------------------------------------------------------------------------------

 
 
(o)           Taxes. The Company and each of the Subsidiaries has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current taxes and other charges to which the Company or any Subsidiary
is subject and which are not currently due and payable. Except as disclosed on
Schedule 2.1(o) hereto or in the Public Filings, to the best of the Company’s
knowledge, none of the federal income tax returns of the Company or any
Subsidiary have been audited by the Internal Revenue Service. Except as
disclosed on Schedule 2.1(o) hereto or in the Public Filings, the Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company or any Subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.
 
(p)           Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q)           Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information. To the best of the Company’s knowledge, neither
this Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchasers by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.
 
(r)           Operation of Business. Except as set forth on Schedule 2.1(r)
hereto, the Company and each of the Subsidiaries owns or possesses the rights to
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.
 
 
9.

--------------------------------------------------------------------------------

 

(s)           Environmental Compliance. The Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. The
Company has all necessary governmental approvals required under all
Environmental Laws as necessary for the Company’s business or the business of
any of its subsidiaries. To the best of the Company’s knowledge, the Company and
each of its subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. Except for such instances as
would not individually or in the aggregate have a Material Adverse Effect, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or may violate any Environmental Law after each Closing Date or
that may give rise to any environmental liability, or otherwise form the basis
of any claim, action, demand, suit, proceeding, hearing, study or investigation
(i) under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
(t)           Books and Records; Internal Accounting Controls. The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
each Closing Date. The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
 
10.

--------------------------------------------------------------------------------

 
 
(u)           Material Agreements. Except as disclosed in the Public Filings or
as set forth on Schedule 2.1(u) hereto, or as would not be reasonably likely to
have a Material Adverse Effect, (i) the Company and each of its Subsidiaries
have performed all obligations required to be performed by them to date under
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, filed or required to be filed with the SEC (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement and, (iii) to the best of the
Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Agreement now in effect.
 
(v)           Transactions with Affiliates. Except as set forth on Schedule
2.1(v) hereto or in the Public Filings and otherwise contemplated by this
Agreement, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of the Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(w)           Securities Act of 1933. The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities or similar securities to, or
solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws, and
neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.
 
(x)           Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth on Schedule 2.1(x) hereto. Except as set forth on Schedule
2.1(x) hereto or in the Public Filings, neither the Company nor any Subsidiary
has any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Commission
Documents that is not so disclosed. No officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
 
 
11.

--------------------------------------------------------------------------------

 
 
(y)          Absence of Certain Developments. Except as set forth in the Public
Filings or provided on Schedule 2.1(y) hereto or as otherwise contemplated by
this Agreement, since December 31, 2008, neither the Company nor any Subsidiary
has:
 
(i)           issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)         borrowed any amount in excess of $10,000 or incurred or become
subject to any other liabilities in excess of $10,000 (absolute or contingent)
except current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)        discharged or satisfied any lien or encumbrance in excess of
$10,000 or paid any obligation or liability (absolute or contingent) in excess
of $10,000, other than current liabilities paid in the ordinary course of
business;
 
(iv)         declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $5,000 individually or $10,000 in the aggregate;
 
(v)          sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $10,000, except in the
ordinary course of business;
 
(vi)         sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights in excess of $10,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;
 
(vii)        suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)      made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;
 
(ix)         made capital expenditures or commitments therefor that aggregate in
excess of $10,000;
 
(x)          entered into any material transaction, whether or not in the
ordinary course of business;
 
(xi)         made charitable contributions or pledges in excess of $5,000;
 
 
12.

--------------------------------------------------------------------------------

 
 
(xii)       suffered any material damage, destruction or casualty loss, whether
or not covered by insurance;
 
(xiii)      experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xiv)       entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z)          Investment Company Act Status. The Company is not, and as a result
of and immediately upon each Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
(aa)        Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. The
Company acknowledges that it has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby. The Company acknowledges that each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
 
13.

--------------------------------------------------------------------------------

 
 
(bb)        No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act nor will the Company or any of its affiliates or subsidiaries
take any action or steps that would cause the offering of the Securities to be
integrated with other offerings if to do so would prevent the Company from
selling Securities pursuant to Regulation D and Rule 506 thereof under the
Securities Act or otherwise prevent a completed offering of Securities
hereunder.  Except as set forth on Schedule 2.1(bb) hereto, the Company does not
have any registration statement pending before the SEC or currently under the
SEC’s review and since December 31, 2008, the Company has not offered or sold
any of its equity securities or debt securities convertible into shares of
Common Stock.
 
(cc)        Dilutive Effect. The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with this Agreement and the Notes is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interest of
other stockholders of the Company.
 
(dd)        DTC Status. Except as set forth on Schedule 2.1(dd) hereto, the
Company’s transfer agent is a participant in and the Common Stock is eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program. The name, address, telephone number, fax number, contact
person and email of the Company transfer agent is set forth on Schedule 2.1(dd)
hereto.
 
(ee)        Governmental Approvals. Except for the filing of any notice prior or
subsequent to each Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis)
and the declaration of the effectiveness of any registration statements filed by
the Company pursuant to the Transaction Documents, no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Conversion Shares, or for the performance by the
Company of its obligations under the Transaction Documents.
 
(ff)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
 
14.

--------------------------------------------------------------------------------

 
 
(gg)        Trading Activities.  It is understood and acknowledged by the
Company that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term.  The Company
further understands and acknowledges that one or more Purchasers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Conversion Shares and Warrant Shares are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the existing stockholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities,
assuming such trading and hedging activities are in compliance with all
applicable securities laws, do not constitute a breach of this Agreement, the
Notes, the Warrants or any of the documents executed in connection herewith.
 
2.2         Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the applicable Closing Date:
 
(a)           Organization and Standing of the Purchasers. If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c)           Acquisition for Investment. Each Purchaser is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution. Each Purchaser does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Each Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Purchaser
is capable of evaluating the merits and risks of Purchaser’s investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.
 
 
15.

--------------------------------------------------------------------------------

 
 
(d)           Rule 144. Each Purchaser understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available. Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the SEC,
as amended, promulgated pursuant to the Securities Act (“Rule 144”), and that
such Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Each Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(e)           General. Each Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Commencing on the date that the Purchasers were initially contacted regarding an
investment in the Securities, none of the Purchasers has engaged in any short
sale of the Common Stock and will not engage in any short sale of the Common
Stock prior to public announcement of the transactions contemplated by this
Agreement pursuant to Section 3.10.
 
(f)           No General Solicitation. Each Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications. Each Purchaser, in making the decision to purchase the
Securities, has relied upon independent investigation made by it and has not
relied on any information or representations made by third parties, and was not
solicited through Company’s pending registration statement as described on
Schedule 2.1(bb).
 
(g)           Accredited Investor. Each Purchaser is an “accredited investor”
(as defined in Rule 501 of Regulation D), and such Purchaser has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. Such Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer. Each Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.
 
(h)           Certain Fees. The Purchasers have not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
 
16.

--------------------------------------------------------------------------------

 
 
(i)           Independent Investment. No Purchaser has agreed to act with any
other Purchaser for the purpose of acquiring, holding, voting or disposing of
the Securities purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and each Purchaser is acting independently with respect to its
investment in the Securities.
 
ARTICLE 3

 
COVENANTS
 
Unless otherwise specified in this Article, for so long as any Notes have not
been paid in full or converted in full, the Company covenants with each
Purchaser as follows, which covenants are for the benefit of each Purchaser and
their respective permitted assignees.
 
3.1         Securities Compliance. The Company shall notify the SEC in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.
 
3.2         Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
to comply in all respects with its reporting and filing obligations under the
Exchange Act and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act. The Company
will take all action necessary to continue the listing or trading of its Common
Stock on the Over the Counter Bulletin Board (the “Principal Market”). The
Company further covenants that it will take such further action as the
Purchasers may reasonably request from time to time to enable the Purchasers to
sell the Securities without registration under the Securities Act pursuant to
the exemption provided by Rule 144 promulgated under the Securities Act. Upon
the request of the Purchasers, the Company shall deliver to the Purchasers a
written certification of a duly authorized officer as to whether it has complied
with such requirements.
 
3.3         Inspection Rights. Provided the same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, each Purchaser or any employees,
agents or representatives thereof, so long as such Purchaser shall be obligated
hereunder to purchase the Notes or shall beneficially own any Conversion Shares,
for purposes reasonably related to such Purchaser’s interests as a stockholder,
to examine the publicly available, non-confidential records and books of account
of, and visit and inspect the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors, and key employees.
 
 
17.

--------------------------------------------------------------------------------

 
 
3.4         Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
3.5         Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
3.6         Reporting Requirements. If the Company ceases to file its periodic
reports with the SEC, or if the SEC ceases making these periodic reports
available via the Internet without charge, then the Company shall furnish the
following to each Purchaser so long as such Purchaser shall be obligated
hereunder to purchase the Securities or shall beneficially own Securities:
 
(a)           Quarterly Reports on Form 10-Q (or an equivalent form), including
financial statements, promptly following the end of each quarter, and in any
event within 45 days of the end of each quarter, if such reports are no longer
filed with the SEC or as soon as practical after the document is filed with the
SEC, and in any event within five days after the document is filed with the SEC;
 
(b)           Annual Reports on Form 10-K (or an equivalent form), including
financial statements, promptly following the end of each year, and in any event
within 45 days of the end of each year, if such reports are no longer filed with
the SEC or as soon as practical after the document is filed with the SEC, and in
any event within five days after the document is filed with the SEC; and
 
(c)           Copies of all notices, information and proxy statements in
connection with any meetings, that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock.
 
3.7         Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.
 
3.8         Use of Proceeds. The proceeds from the sale of the Securities
hereunder shall be used by the Company for general corporate purposes. In no
event shall the proceeds be used to redeem any Common Stock or securities
convertible, exercisable or exchangeable into Common Stock or to settle any
outstanding litigation.
 
3.9         Reporting Status. So long as a Purchaser beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the SEC pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.

 
18.

--------------------------------------------------------------------------------

 
 
3.10       Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) on the date of execution of this Agreement but in no event
later than one hour after the execution of this Agreement; provided, however,
that if the execution of this Agreement occurs after 4:00 P.M. Eastern Time on
any Trading Day, the Company shall issue the Press Release no later than 9:00
A.M. Eastern Time on the first Trading Day following such date of execution. The
Company shall also file with the SEC a Current Report on Form 8-K (the “Form
8-K”) describing the material terms of the transactions contemplated hereby and
by the Consent Amendment Agreement (and attaching as exhibits thereto this
Agreement, the form of Note and the Press Release) as soon as practicable
following the First Closing Date but in no event more than one Trading Day
following the Closing Date, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers. “Trading Day” means any day during
which the principal exchange on which the Common Stock is traded shall be open
for trading.
 
3.11       Disclosure of Material Information. The Company covenants and agrees
that neither it nor any other person acting on its behalf has provided or will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company. In the event of a breach
of the foregoing covenant by the Company, or any of its Subsidiaries, or any of
its or their respective officers, directors, employees and agents, in addition
to any other remedy provided herein or in the Transaction Documents, the Company
shall publicly disclose any material, non-public information in a Form 8-K
within one business day of the date that it discloses such information to any
Purchaser. In the event that the Company discloses any material, non-public
information to a Purchaser and fails to publicly file a Form 8-K in accordance
with the above, a Purchaser shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Purchaser shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure.
 
3.12       Pledge of Securities. The Company acknowledges that the Securities
may be pledged by a Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.
 
 
19.

--------------------------------------------------------------------------------

 

3.13      Amendments to Charter Documents. The Company shall not, without the
consent of Purchasers holding at least 66 2/3% of the Notes then held by the
Purchasers, amend or waive any provision of the Certificate or Bylaws of the
Company in any way that would adversely affect exercise rights, voting rights,
conversion rights, prepayment rights, redemption rights or other rights of the
holder of the Securities.
 
3.14       Maintenance of Insurance. The Company shall maintain, and cause each
of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
3.15       Subsidiaries. For so long as any Notes remain outstanding, the
Company covenants and agrees not to transfer any assets to any Subsidiary or to
otherwise cause any Subsidiary to acquire any assets or commence operations.
 
3.16       Public Offering.  The Company shall use its best efforts to
consummate a public offering and issue registered Notes and registered shares of
Common Stock pursuant to the S-1 registration statement (File No. 333-153278)
within 30 days of the First Closing. 
 
ARTICLE 4

 
CONDITIONS
 
4.1         Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at each Closing is subject to
the satisfaction or waiver, at or before each Closing of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.
 
(a)           Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of each applicable Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
 
(b)           Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to each applicable Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price. The Purchase Price for the Securities
shall have been delivered to the Company on each applicable Closing Date.
 
 
20.

--------------------------------------------------------------------------------

 
 
(e)           Delivery of Transaction Documents. The Transaction Documents shall
have been duly executed and delivered by the Purchasers to the Company.
 
4.2         Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities. The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before each applicable
Closing, of each of the conditions set forth below. These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company and its Subsidiaries in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects as of each applicable Closing Date, except for representations
and warranties that speak as of a particular date, which shall be true and
correct in all material respects as of such date.
 
(b)           Performance by the Company and Subsidiaries. Each of the Company
and its Subsidiaries shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and its
Subsidiaries at or prior to each applicable Closing Date.
 
(c)           No Suspension, Etc. The shares of Common Stock (I) shall be
designated for quotation or listed on the Principal Market and (II) shall not
have been suspended, as of each applicable Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of each Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.
 
(d)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f)           Opinion of Counsel. The Purchasers shall have received an opinion
of counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit E hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.
 
(g)           Notes. At or prior to each Closing, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request).

 
21.

--------------------------------------------------------------------------------

 
 
(h)          Warrants. At or prior to each Closing, the Company shall have
delivered to the Purchasers the Warrants in accordance with the terms of this
Agreement.
 
(i)           Secretary’s Certificate. The Company and each Subsidiary of the
Company shall have delivered to the Purchasers a secretary’s certificate, dated
as of the applicable Closing Date, as to (i) the resolutions adopted by its
Board of Directors approving the transactions contemplated hereby, (ii) its
certificate of incorporation, (iii) its bylaws, each as in effect at such
Closing Date, and (iv) the authority and incumbency of the officers executing
the Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
(j)           Officer’s Certificate. On the applicable Closing Date, the Company
and each Subsidiary shall have delivered to the Purchasers a certificate signed
by an executive officer on behalf of the Company and each Subsidiary, dated as
of such Closing Date, confirming the accuracy of the Company’s and each
Subsidiary’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(e) and (k) of this Section 4.2 as of such Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).
 
(k)          Material Adverse Effect. No Material Adverse Effect shall have
occurred.
 
(l)           Change in Purchasers. There shall have been no changes to Exhibit
A (List of Purchasers) since the execution of this Agreement.
 
(m)         Registration Rights Agreement.  The Company shall have delivered to
the Purchasers the Registration Rights Agreement, among the Purchasers and the
Company, substantially in the form attached hereto as Exhibit F, duly executed
by the Company, in which the Company agrees to file a re-sale registration
statement to register the Notes and Conversion Shares issued in the First
Closing by the earlier of (i) 30 days following the First Closing, and (ii) two
business days following the Expiration Date, and the Company shall file a
re-sale registration statement to register the Notes and the Conversion Shares
issued in the Additional Closing within 30 days of the Additional Closing, if
such Additional Closing is consummated in accordance with Section 1.2(b).
 
ARTICLE 5

 
CERTIFICATE LEGEND
 
5.1         Legend. Except as set forth herein, each certificate representing
the Securities shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):

 
22.

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.
 
The Company agrees to issue or reissue certificates representing any of the
Conversion Shares without the legend set forth above when required to do so
pursuant to the terms of the Notes or if (x) the holder thereof shall provide
the Company with reasonable assurances that the Conversion Shares can be sold
pursuant to Rule 144 without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold (which
assurances shall not require an opinion of counsel) or (y) the holder is selling
such Conversion Shares in compliance with the provisions of Rule 144.
 
ARTICLE 6

 
INDEMNIFICATION
 
6.1         General Indemnity. The Company agrees to indemnify and hold harmless
the Purchasers (and their respective directors, officers, affiliates, members,
managers, employees, agents, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.
 
6.2         Indemnification Procedure. Any party entitled to indemnification
under this Article 6 (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 6 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within 30 days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article 6 to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article 6 shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.

 
23.

--------------------------------------------------------------------------------

 
 
ARTICLE 7

 
MISCELLANEOUS
 
7.1         Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all, documented, actual attorneys’ fees and expenses
(including disbursements and out-of-pocket expenses) incurred by the Lead
Purchaser in connection with (i) the preparation, negotiation, execution and
delivery of the Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at the Closing or if the Company elects
to enter into a alternative transaction before the Closing, at the time of such
election by the Company, and (ii) any amendments, modifications or waivers of
this Agreement or any of the other Transaction Documents. In addition, the
Company shall pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses; provided, however, that in the event that the enforcement of
this Agreement is contested and it is finally judicially determined that the
Purchasers were not entitled to the enforcement of the Agreement sought, then
the Purchasers seeking enforcement shall reimburse the Company for all fees and
expenses paid pursuant to this sentence.

 
24.

--------------------------------------------------------------------------------

 
 
7.2         Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or thereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Purchaser consent
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.3 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.
 
7.3         Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended on behalf of all
Purchasers other than by a written instrument signed by the Company and the
Purchasers holding at least 66 2/3% of the principal amount of the Notes then
outstanding and held by the Purchasers; provided that if any Purchaser is
materially adversely affected by such waiver or amendment on behalf of all
Purchasers in a manner that not similar in all material respects to the affect
on the other Purchasers, such waiver or amendment shall not be effective without
the written consent of the adversely affected Purchaser.  Notwithstanding the
foregoing, nothing provided in this Section 7.4 shall limit an individual
Purchaser’s right to waive or amend any provision of this Agreement on its own
behalf.  The Purchasers acknowledge that any amendment or waiver effected in
accordance with this Section 7.4 shall be binding upon each Purchaser (and their
permitted assigns) and the Company, including, without limitation, an amendment
or waiver that has an adverse effect on any or all Purchasers.
 
7.4         Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 
25.

--------------------------------------------------------------------------------

 
 
If to the Company or its Subsidiaries:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
   
Attention: Raymond P. Warrell, Jr., M.D.
   
Telephone No.: (908) 286-9800
   
Telecopy No.: (908) 286-3966
     
with copies to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
   
Attention: Emilio Ragosa
   
Telephone No.: (609) 919-6633
   
Telecopy No.: (609) 919-6701
     
If to any Purchaser:
 
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser, with a copy to:
     
 With a copy to:
 
Cooley Godward Kronish LLP
   
4401 Eastgate Mall
   
San Diego, CA 92121
   
Attention: Ethan Christensen
   
Telephone No.: (858) 550-6076
   
Telecopy No.: (858) 550-6420

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
7.5         Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or waive or modify any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement then
holding Notes.  This provision constitutes a separate right granted to each
Purchaser by the Company and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase disposition or
voting of Securities or otherwise.

 
26.

--------------------------------------------------------------------------------

 
 
7.6         Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
7.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
expiration or the option to purchase additional Notes set forth in Section
1.2(b), the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. The
Purchasers may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Company.
 
7.8         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
7.9         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
7.10       Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing until
the third anniversary of the Closing Date, except the agreements and covenants
set forth in Articles 1, 3, 5, 6 and 7 of this Agreement shall survive the
Closing hereunder indefinitely.
 
7.11       Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
7.12       Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Purchasers consent to being identified in any
filings the Company makes with the SEC to the extent required by law or the
rules and regulations of the SEC.
 
7.13       Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 
27.

--------------------------------------------------------------------------------

 
 
7.14       Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
 
7.15       Representation of Lead Purchaser. It is acknowledged by each
Purchaser that the Lead Purchaser has retained Cooley Godward Kronish LLP to act
as its counsel in connection with the transactions contemplated by the
Transaction Documents and that Cooley Godward Kronish LLP has not acted as
counsel for any Purchaser, other than the Lead Purchaser, in connection with the
transactions contemplated by the Transaction Documents and that none of such
Purchasers has the status of a client for conflict of interest or any other
purposes as a result thereof.
 
7.16       Sharing of Payments. Each Purchaser severally agrees that if it
receives (i) payment of principal on the Maturity Date (as defined in the Notes)
or (ii) payment of the Prepayment Price (as defined in the Notes) in an amount
that is ratably more than any other Purchaser (based on the principal amount of
the Notes held by such Purchaser relative to the principal amount of the Notes
outstanding), then: (a) the Purchaser receiving such payment shall purchase, and
shall be deemed to have simultaneously purchased, from the other Purchasers a
participation in the Notes held by the other Purchasers (in the case of (i)
above) or the Notes held by the other Purchasers being prepaid at such time (in
the case of (ii) above) and shall pay to the other Purchasers a purchase price
in an amount so that the share of the Notes held by each Purchaser after the
receipt of such payment shall be in the same proportion that existed prior to
the receipt of such payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all Purchasers share any such payment ratably as aforesaid; provided that,
if all or any portion of a disproportionate payment obtained as a result of such
payment is thereafter recovered from the purchasing Purchaser by the Company or
any Person claiming through or succeeding to the rights of Company, the purchase
of a participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest. Each Purchaser
that purchases a participation pursuant to this Section shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement and the other Transaction Documents
with respect to the portion of the Notes purchased to the same extent as though
the purchasing Purchaser were the original owner of the Notes purchased. The
Company expressly consents to the foregoing arrangements and agrees that any
Purchaser holding a participation in a Note so purchased may exercise any and
all rights with respect to the participation as fully as if such Purchaser were
the original owner of the Note purchased.

 
28.

--------------------------------------------------------------------------------

 

7.17       Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
29.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.



 
GENTA INCORPORATED
       
By:
   
Name:
   
Title:
 

 
[SIGNATURE PAGES CONTINUE]

 
30.

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
________________________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
__________________________________________________
 
Name of Authorized Signatory:
____________________________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________________________
 
Email Address of
Purchaser:________________________________________________________________
 
Fax Number of Purchaser:
________________________________________________________________
 
Address for Notice of Purchaser:
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 
Subscription Amount: $_________________
 
Question:  Are you a “qualified institutional buyer” as defined in Rule 144A
promulgated under the Securities Act of 1933, as amended?   Yes_____  No ______
 
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]
 
[SIGNATURE PAGES CONTINUE]

 
31.

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LIST OF PURCHASERS
 
See attached.

 
32.

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 
33.

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF WARRANT

 
34.

--------------------------------------------------------------------------------

 


EXHIBIT D
FORM OF OFFICER’S CERTIFICATE

 
35.

--------------------------------------------------------------------------------

 
 
EXHIBIT E
OPINION OF COUNSEL TO COMPANY

 
36.

--------------------------------------------------------------------------------

 
 
EXHIBIT F
FORM OF REGISTRATION RIGHTS AGREEMENT

 
37.

--------------------------------------------------------------------------------

 